      Case 3:18-cv-00023-SDD-EWD           Document 196   05/06/19 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF LOUISIANA


ATCHAFALAYA BASINKEEPER,
LOUISIANA CRAWFISH PRODUCERS
ASSOCIATION-WEST, GULF
RESTORATION NETWORK,
WATERKEEPER ALLIANCE, and
SIERRA CLUB and its DELTA CHAPTER,
                                 Plaintiffs,
         v.                                    Case No. 3:18-cv-00023-SDD-EWD
U.S. ARMY CORPS OF ENGINEERS,
                               Defendant,
and
BAYOU BRIDGE PIPELINE, LLC and
STUPP BROS., INC. D/B/A STUPP
CORPORATION,
                    Intervenor-Defendants.


                          ______________________________

              BAYOU BRIDGE PIPELINE, LLC’S OPPOSITION TO
           PLAINTIFFS’ MOTION FOR RECONSIDERATION (D.E. 194)
                       ______________________________


        William S. Scherman (pro hac vice)            James C. Percy (#10413)
        David Debold (pro hac vice)                   Brandon K. Black (#24298)
        Jason J. Fleischer (pro hac vice)             Justin J. Marocco (#35226)
        GIBSON, DUNN & CRUTCHER LLP                   JONES WALKER LLP
        1050 Connecticut Avenue, N.W.                 Four United Plaza
        Washington, D.C. 20036                        8555 United Plaza Blvd.
        (202) 955-8500                                Baton Rouge, LA 70809
        wscherman@gibsondunn.com                      (225) 248-2130
                                                      jpercy@joneswalker.com

                             Counsel for Bayou Bridge Pipeline, LLC
        Case 3:18-cv-00023-SDD-EWD             Document 196        05/06/19 Page 2 of 7



                                       INTRODUCTION

        Plaintiffs ask this Court to reconsider a decision it already reconsidered—and reaffirmed—

because they disagree with how the Court is administering this case. But Plaintiffs’ dissatisfaction

with the Court’s docket-management priorities is no reason to reconsider a ruling—which Plain-

tiffs unsuccessfully urged the Court to change just two months ago—that the record should be

settled before summary judgment briefing proceeds based on that record. Not only are Plaintiffs’

assertions of changed circumstances and manifest injustice factually wrong, the reason behind the

Court’s scheduling orders remains as sound now as it was both times the Court ruled on it and

disagreed with Plaintiffs.

                                        BACKGROUND

        This is a case brought under the Administrative Procedure Act. As such, the resolution of

Plaintiffs’ claims will be governed by the administrative record. Plaintiffs have moved this Court

to add to the record three large categories of materials that the U.S. Army Corps of Engineers (the

Corps) did not include when it lodged that record. D.E. 158. The Corps and Intervenors—Bayou

Bridge Pipeline LLC (Bayou Bridge) and Stupp Brothers—argue that the Corps properly excluded

all three categories. D.E. 166 & 169. Intervenors have separately moved the Court to complete

the record with proof of meetings that are relevant to Plaintiffs’ claims and that the lodged record

does not identify. D.E. 157. The Corps has opposed that motion. D.E. 165. Both motions are

fully briefed.

        On October 2, 2018, before those motions were briefed, this Court held a status conference

at the request of the Corps. The Corps objected to briefing summary judgment before the proper

scope of the record was settled. D.E. 131. Agreeing with the Corps, the Court set a schedule that

would allow the Court to rule on record disputes before the parties briefed summary judgment.

D.E. 151. Nonetheless, when Plaintiffs filed their motion to supplement the record, they once


                                                 1
       Case 3:18-cv-00023-SDD-EWD               Document 196       05/06/19 Page 3 of 7



again proposed a different course: i.e., that the Court postpone ruling on the record disputes until

after summary judgment was briefed. D.E. 158 at 2, 8-9.

       Before this Court could rule on the pending motions disputing the scope of the record, the

government shut down. This Court stayed all pending cases, such as this one, in which the gov-

ernment is a party. General Order 2018-21. Despite the stay and the absence of a ruling on the

scope of the record, Plaintiffs went ahead and moved for summary judgment anyway. D.E. 177.

Plaintiffs’ premature summary judgment motion relies heavily on the three disputed categories of

material they seek to add to the administrative record, see, e.g., D.E. 177-1 at 3-5, 11, 18-22, 24-

25, but does not reference the materials that Intervenors’ Motion asks the Court to consider.

       The Corps again asked for a status conference to avoid a situation where the parties would

need to brief summary judgment before the record for that motion was settled. D.E. 188. On

February 14, 2019 the Court again agreed with the Corps that summary judgment briefing should

await the Court’s ruling on the scope of the record. D.E. 193.

       Plaintiffs now ask the Court to reconsider this scheduling matter yet again, alleging

changed circumstances and manifest injustice.

                                          ARGUMENT

       Plaintiffs are dissatisfied that the Court has not yet resolved the two pending motions chal-

lenging the administrative record’s scope. Rather than wait for this Court to get to those motions,

Plaintiffs ask the Court to stop work on its various matters and decide yet another motion (this

one). But adding more filings to the docket is no way to improve matters, especially where Plain-

tiffs offer no valid basis for reconsidering a decision the Court has already made twice. The

“controlling law” has not “change[d]”; no “new evidence” has become “available”; and there is no

“need to correct clear error of law or prevent manifest injustice.” See In re Benjamin Moore &

Co., 318 F.3d 626, 629 (5th Cir. 2002) (reconsideration is limited to “(1) an intervening change in


                                                 2
        Case 3:18-cv-00023-SDD-EWD              Document 196         05/06/19 Page 4 of 7



controlling law; (2) the availability of new evidence not previously available; or (3) the need to

correct a clear error of law or prevent manifest injustice”). Plaintiffs’ two arguments to the con-

trary are wrong. The motion should be denied.

       Plaintiffs first say “circumstances have changed.” D.E. 194-1 at 4. That is not the test.

Plaintiffs’ own motion admits there must be a change in “controlling law.” Id. at 3 (citing the

Benjamin Moore standard, supra). And even if an unexpected change in circumstances could

count as “the availability of new evidence previously not available,” nothing unexpected or new

has occurred here. Plaintiffs have repeatedly urged the Court to move more quickly—and also

have sought to enjoin construction altogether—because of their desire to prevent the very circum-

stance they say has changed: the pipeline’s completion. See, e.g., D.E. 133 at 3 (opposing the

Corps’ proposed schedule as too slow, “because construction of the pipeline appears to be nearing

completion and it is urgent that this Court review claims related to oil spills prior to the start of

operations”). The Court was also well aware when it reaffirmed the schedule in February that

construction was “nearly complete.” D.E. 184 at 3-4.

       Plaintiffs further allege that developments in the construction of a gas pipeline in Pennsyl-

vania count as “changed circumstances” too. D.E. 194-1 at 5. But even Plaintiffs admit that they

have repeatedly raised this same concern about alleged problems with other pipelines. The same

paragraph of Plaintiffs’ motion calls this a “continu[ation]” of conduct that was “a central theme

in” their earlier filings. Id. at 4. Plaintiffs’ current iteration of these allegations, which rests on

multiple levels of extra-record hearsay (news articles about an investigation), is wrong on the facts.

But the Court need not delve into those errors, because apart from the fact that an investigation

into construction of a natural gas pipeline running through Pennsylvania is irrelevant to the oper-

ation of a completed oil pipeline in Louisiana, Plaintiffs have already raised their concerns in this




                                                  3
        Case 3:18-cv-00023-SDD-EWD               Document 196        05/06/19 Page 5 of 7



Court about that very project. D.E. 15-1 at 7 (original preliminary injunction motion raises con-

cerns about investigation of same Mariner pipeline); 15-23 at 7-8 (same). Thus, Plaintiffs cannot

even satisfy the “changed circumstances” test that they have invented for this Motion.

        Plaintiffs’ second argument is that further delay in getting to summary judgment would be

a “manifest injustice.” D.E. 194-1 at 5. They fear “irreparable environmental and economic harm”

if oil were to spill. Id. But neither this nor Plaintiffs’ first assertion (alleged changes in circum-

stances) calls into question the correctness of this Court’s quite sensible decision to wait until the

record is settled before the parties brief summary judgment on that record. Completion of the

pipeline does not change the fact that briefing summary judgment now would be premature, inef-

ficient and wasteful, given that the parties would almost certainly need to file supplemental or

replacement briefs that address the actual record the Court determines is proper rather than one the

parties try to predict.

        The concerns that Plaintiffs raise of potential injury before a ruling on the merits—e.g.,

Plaintiffs’ fears of “irreparable environmental and economic harm” noted above—are instead the

type a court would consider in deciding a preliminary injunction motion. But Plaintiffs have twice

failed in trying to qualify for such relief—including just three months ago. D.E. 190. And, in

rejecting Plaintiffs’ first preliminary injunction motion, this Court already found that the Corps’

environmental assessment adequately assessed the same risks that Plaintiffs now assert: potential

injury resulting from pipeline operations. D.E. 86 at 22. The Court should reject Plaintiffs’ effort

to dress up parts of their earlier preliminary injunction motions in different, ill-fitting clothing.

        No doubt the real purpose of Plaintiffs’ Motion can be found in its conclusion, where they

ask, in the alternative, “that this Court resolve Basinkeepers’ motion for consideration of extra-

record evidence so that summary judgment can proceed expeditiously.” D.E. 194-1 at 6. Bayou




                                                   4
       Case 3:18-cv-00023-SDD-EWD              Document 196        05/06/19 Page 6 of 7



Bridge does not presume to question the Court’s judgment in prioritizing its workload. Plaintiffs’

reconsideration motion, which has nothing new to say about a scheduling decision that the Court

has already reaffirmed, is a particularly poor way to second-guess the Court’s priorities.

                                         CONCLUSION

       The Court should deny Plaintiffs’ Motion for Reconsideration.


Dated: May 6, 2019                                   Respectfully submitted,

                                                     /s/ Brandon K. Black
  William S. Scherman (pro hac vice)                 James C. Percy (#10413)
  David Debold (pro hac vice)                        Brandon K. Black (#24298)
  Jason J. Fleischer (pro hac vice)                  Justin J. Marocco (#35226)
  GIBSON, DUNN & CRUTCHER LLP                        JONES WALKER LLP
  1050 Connecticut Avenue, N.W.                      Four United Plaza
  Washington, D.C. 20036                             8555 United Plaza Blvd.
  (202) 955-8500                                     Baton Rouge, LA 70809
  wscherman@gibsondunn.com                           (225) 248-2130
                                                     jpercy@joneswalker.com




                                                 5
       Case 3:18-cv-00023-SDD-EWD            Document 196       05/06/19 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing motion and accompanying memorandum of

law have been served upon all counsel of record by filing the same in this Court’s CM/ECF system

this 6th day of May 2019.

                                            /s/ Brandon K. Black
                                            Brandon K. Black
                                            JONES WALKER LLP
                                            Four United Plaza
                                            8555 United Plaza Blvd.
                                            Baton Rouge, LA 70809
                                            (225) 248-2130




                                               6
